Opinión concurrente en parte y disidente en parte emitida por el
Juez Asociado Señor Rivera García.
Consistente con mi postura sobre el uso adecuado de los recursos de certificación intrajurisdiccional para asuntos ex-cepcionales de alto interés público que ameriten la preteri-ción de los trámites judiciales ordinarios, estoy conforme con la determinación que hoy toma este Tribunal de acoger el recurso peticionado con el objetivo de desestimar la de-manda presentada por el Ledo. Hiram Torres Montalvo por falta de legitimación activa. Deseo, sin embargo, comentar muy brevemente sobre varios aspectos circundantes a este *848caso que ameritan ser resaltados. En primer orden, intereso abundar sobre el desafortunado y erróneo curso de acción que optan por tomar cinco miembros de este Tribunal de resolver mediante opinión una controversia que simple y sencillamente no es justiciable ante la ausencia de capaci-dad jurídica del demandante para incoar la acción judicial ante nuestra consideración. En segundo orden, intereso co-mentar sobre ciertas expresiones que durante los pasados días varios miembros de las ramas políticas locales han for-mulado sobre presuntas agendas escondidas por parte de algunos miembros de este Tribunal.
El 12 de febrero de 2016, el Gobernador de Puerto Rico, Hon. Alejandro García Padilla, nominó a la compañera Hon. Maite D. Oronoz Rodríguez, entonces Jueza Asociada, para ocupar el puesto de Jueza Presidenta del Tribunal Supremo de Puerto Rico. Siguiendo el trámite ordinario para este tipo de nombramiento que requiere la confirmación del Senado, la nominación de la compañera Jueza debió pasar a la con-sideración de la Oficina de Evaluaciones Técnicas de Nom-bramientos adscrita al referido órgano legislativo. Esta ofi-cina sería entonces la encargada de, al menos inicialmente, investigar a la designada sobre asuntos personales, profe-sionales y económicos pertinentes a su designación. Este in-forme pasaría entonces ante la consideración de la Comisión de lo Jurídico, Seguridad y Veteranos del Senado, quien en-tonces debía comenzar un proceso de vistas públicas en las cuales los ciudadanos interesados podían acudir a expresar su conformidad o rechazo con la designación realizada por el señor Gobernador. Subsiguientemente, esta Comisión emi-tiría un informe positivo o negativo dirigido a todos los miembros del Senado con sus hallazgos y recomendaciones sobre la nominada.
El 22 de febrero de 2016, en completa inobservancia de *849ese proceso ordinario, una mayoría del Senado optó por considerar mediante el mecanismo del descargue la nomi-nación de la entonces Jueza Asociada Oronoz Rodríguez. De esta forma, todos los senadores y senadoras emitieron sus respectivos votos a favor o en contra de la referida nominación, quedando finalmente confirmada por una vo-tación de quince votos a favor y doce votos en contra. En esa misma fecha de 22 de febrero de 2016, el Ledo. Hiram J. Torres Montalvo presentó ante el Tribunal de Primera Instancia una demanda de interdicto, preliminar y perma-nente, y solicitud de sentencia declaratoria. En ésta, el li-cenciado Torres Montalvo cuestionó, en esencia, la facultad del Gobernador de Puerto Rico para designar al Juez Pre-sidente o a la Jueza Presidenta del Tribunal Supremo de Puerto Rico. Subsiguientemente, el licenciado Torres Mon-talvo presentó ante este Tribunal un recurso de certifica-ción intrajurisdiccional en el que nos solicitó que certificá-ramos la controversia planteada ante el Foro Primario.
Ante este trámite procesal, todos los Jueces y Juezas de este Tribunal coincidimos en que el presente caso debe ser atendido mediante el recurso de certificación. Ahora bien, independientemente de los méritos —o deméritos como plantean algunos distinguidos miembros de este Foro— del planteamiento de los demandantes sobre la presunta facul-tad del Gobernador de designar al Juez Presidente de la Rama Judicial, la realidad es que este asunto que no queda adjudicado en la determinación que hoy toma este Tribunal porque quien lo trae ante nuestra consideración no tiene legitimación activa.(1) Así, las expresiones que formulan hoy *850cinco compañeros Jueces y Juezas no constituyen más que un dictum o simple tinta sobre papel que no sienta prece-dente alguno en nuestra jurisdicción.
Y es que tomar de otra manera el inverosímil curso de-cisorio de cinco miembros de este Alto Foro supondría no meramente una liberalización de la doctrina de legitimiza-ción activa, sino la erradicación total y absoluta de ésta en nuestra jurisdicción. Estableciendo así, o más bien preten-diendo establecer, el desafortunado precedente de que a partir de ahora cualquier persona puede hacer cualquier reclamación ante la violación de cualquier ley sin tener la necesidad de exponer daño específico alguno. Peor aún, a partir de hoy sería improcedente que nuestros Jueces y Juezas ausculten, como paso previo a la adjudicación de un caso, si la parte promovente tiene algún interés legítimo en su reclamación. Quedan hoy todos informados que, con-forme a la tinta de cinco miembros de este Foro, los tribu-nales tienen carta blanca para intervenir en los méritos en cuanta controversia entiendan pertinente en total inobser-vancia de los elementos más básicos de justicibialidad y a expensas de cualquier distorsión que tal acción pueda su-poner a las funciones propias de la Rama Judicial.
Ante este ejercicio, valga preguntarnos dónde está la opinión disidente de la compañera Juez Asociada señora Rodríguez Rodríguez en la que alega violación a “los prin-cipios de autolimitación judicial” y su trillado discurso so-bre el “uso abusivo del recurso de certificación por este Tribunal”.(2) No le quepa duda a nadie que hoy esa compa-ñera presta su voto para emitir una opinión, no porque interesa seguir una línea cónsona a lo presuntamente rea-lizado en el caso de Nieves Huertas et al. v. ELA I, 189 DPR 611 (2013), sino porque simple y sencillamente le conviene a sus intereses particulares lo que hoy erróneamente opta por adjudicar este Tribunal.
*851Obviando ese punto que la compañera en su momento deberá explicar, en segundo orden intereso abordar varias expresiones formuladas por algunos líderes sobre una su-puesta confabulación de varios miembros de este Tribunal para nombrar al próximo Juez Presidente. Así, en medio del proceso de confirmación de la hoy Jueza Presidenta, éstos —en ánimo de llevar a sus compañeros senadores y senadoras a considerar, vía descargue, la nominación rea-lizada por el Gobernador de Puerto Rico— pusieron en fun-ciones su imaginación e inventaron el risible e inverosímil pretexto de que contaba con “información fidedigna” de que varios miembros de este Tribunal pretendían adjudicarse la facultad de designar a un Juez Presidente. Conforme a esa conspiración imaginaria sostenida por el Presidente del Senado, éste llegó al extremo de expresarle a los me-dios de comunicación que tenía “información fidedigna de que esa posibilidad era real y esa posibilidad era una agenda de algunos senadores del Partido Nuevo Progre-sista y de alguna gente que estaban confabulándose con algunos abogados y aparentemente estaban recibiendo unos oídos bastante receptivos en algunas personas que ocupan hoy la posición de jueces del Supremo”.(3)
Como Juez Asociado de este Alto Foro siempre he procu-rado guiar mis funciones adjudicativas en el más profundo respeto por el equilibrio constitucional que debe prevalecer entre las tres ramas constitucionales de gobierno. Ello, en-marcado en una patente deferencia a las ramas hermanas en el ejercicio propio de sus facultades. En ese sentido, no albergo duda de que el Senado de Puerto Rico tiene la po-testad de ejercer sus prerrogativas constitucionales hasta el momento reconocidas de la manera que entienda conve-niente en el parámetro de la ley y nuestra Constitución.
Ahora bien, las expresiones desafortunadas emitidas por el Presidente del Senado que pretenden arrastrar y *852lacerar la legitimidad y confianza del Pueblo en este Alto Foro y en sus miembros, no deben pasar desapercibidas y muchos menos deben ser ignoradas por quienes tenemos el privilegio de servir en nuestro Máximo Foro Judicial. Re-sulta inaceptable y totalmente reprochable que se pre-tenda utilizar a este Tribunal como excusa para ejercicios que atentan contra la democracia y que son inconsecuentes a sus discursos. Cada cual debe asumir la responsabilidad propia de sus acciones.
Por último, debo señalar que disiento de la determina-ción de este Tribunal de imponer honorarios de abogados al licenciado Torres Montalvo. Contrario a la idea que pre-tende promulgar la opinión mayoritaria, la controversia planteada por el peticionario es una de continuo debate en la comunidad jurídica, como bien menciona la compañera Jueza Asociada Señora Pabón Charneco en su opinión con-currente en parte y disidente en parte. A tal grado, que la mayoría no puede tan siquiera emitir una respuesta clara y precisa, sino que tiene que incurrir en todo en un ejerci-cio de interpretación de qué realmente se quiso disponer en la Constitución. Ante ello, y contrario a lo que ocurrió en casos anteriores, resulta totalmente improcedente catalo-gar como frívolos los planteamientos del peticionario e im-poner honorarios de abogado.

 Así concluyó, incluso, la compañera Juez Asociada Rodríguez Rodríguez hace apenas tres años en Nieves Huertas et al. v. ELA I, 189 DPR 611, 627-628 (2013), donde expresó lo siguiente:
“Aunque concluye [la mayoría del Tribunal] que los demandantes no tienen legitimación activa para instar el pleito de epígrafe, el Tribunal insiste en resolver el asunto en los méritos y determinar que los nombramientos en cuestión son válidos. Sabemos que una vez se concluye la falta ele legitimación activa, lo único que procede es la desestimación de la causa. En cambio, los Jueces que en esta ocasión componen el Tribunal resuelven los méritos de las demandas, en contravención a las doctrinas de justiciabilidad y de autolimitación judicial”. (Énfasis suplido).


 Nieves Huertas v. ELA I, supra (voto particular de no intervención del Juez Presidente Señor Hernández Denton, la Jueza Asociada Señora Fiol Matta y la Juez Asociada Señora Rodríguez Rodríguez).


 Bhatia justifica confirmación expreso de Oronoz, publicado en el periódico digital Noticel, 23 de febrero de 2016 (última visita, 7 de marzo de 2016).